DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
Claims 6-16 remain pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/22 was filed after the mailing date of the Final rejection on 12/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vibration device in claims 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-7, 10-16 is/are rejected under 35 U.S.C. 103 as being obvious over DANTI (US 2016/0228606) in view of MCGRATH (US 2007/0231887). 
With respect to claim 6-7, DANTI discloses an apparatus for preparation of a tissue (cell culture device) comprising a tube 1 (cell culture vessel which is approximately a cylindrical body) with a cellular culture seeded on a suitable support arranged inside the tube (hollow space to be filled with a scaffold for culturing cells) (0022-26, Fig 1); a set of stacked rings 8a, 8b with a film support between which is approximately dish shaped (dish shaped body), of a diameter to be able to be inserted in the tube (smaller than a diameter of the cylindrical body), the support for the cells being a material that is exposed in the central portion of the rings, the material is porous (plurality of through holes are formed) with pores smaller than the cells (0037) the rings having magnetic means (plurality of magnetic attraction members) made of permanent magnets (0031) arranged equally in the circumferential portion of the rings, the rings being arranged horizontally in the hollow space and doesn’t contact the inner wall of the tube (0026-27, Fig 3, 4); a ring 6 (annular body, ring shaped) configured to slide upwards and downwards on the walls of the tube (configured to move in vertical direction), the ring provided with magnetic means (0025-26) which are permanent magnets (magnetic attraction members) (0031) corresponding to the location of magnets on rings 8a, b, such that the rings are magnetically attracted (opposite poles directed towards one another) the ring 6 being arranged on an outer side of the tube, so as to position it inside the ring, the ring 6 moving upwards and downwards causing the rings 8a, b to move upward and downward in conjunction so that the support with cell culture on it moves up and downward also (0025-29). DANTI does not explicitly disclose the tube has a flat bottom part at a lower end, or that magnetic means are a plurality of magnets. However, the configuration of the claimed culture vessel is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (MPEP 2144.04). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the magnets could be formed in a plurality of segments rather than continuous as in DANTI, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04) and doing so would result in cost savings compared to a continuous magnet with no effect on function. 
DANTI discloses the cell support material is porous (plurality of through holes are formed) with micro- or nano-pores smaller than the cells (0037) but does not explicitly disclose the through-holes are formed as columnar spaces. However, MCGRATH discloses a cell culture device with a porous membrane for supporting cells in which the membrane can have a plurality of small pores that extend between opposite sides of the membrane (through holes) (0012-13) that can have a circular cross section and depth forming columnar spaces (Fig 3, 4A, 6) wherein the pore sizes can be nano-pores (0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pores of DANTI to be the columnar spaces as taught by MCGRATH because they promote small molecule diffusion but exclude cells and cell protrusions in order to maintain pure cell populations grown in a desired environment(0016, 0020). 
With respect to claims 10-16, DANTI discloses a cell support (scaffold) in the tube (hollow space) in which the support can be in the form of tightly meshed fibers combined with nanoparticles such as nano spheres or nano tubes (aggregate of plurality of small pieces) to provide the desired cell surface (0038-42). 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being obvious over DANTI (US 2016/0228606) in view of MCGRATH (US 2007/0231887) as applied above, further in view of FREI (US 2017/0233693). 
With respect to claims 8-9, DANTI discloses a base with stand for the tube (Fig 1) but does not explicitly disclose the bottom portion of the tube has the claimed projection, recess and vibration device. However, FREI discloses a shelf for an incubation (culture vessel)(0064) with a frame (projection portion) at a central portion of the bottom part that protrudes up and has a hollow space in side, and include a recess formed by the frame (shape corresponding to the bottom projection portion) into which an output disk that is connecting to a motor for vibrating (vibration device) is fitted and set up area (dish body) with a recess at the central portion of lower surface to which the frame is fitted (0072-81, Fig 6-8). It would have been obvious to one of ordinary skill in the art to modify the device of DANTI to include the vibration structure as taught by FREI because it allows for easy retrofitting of existing structures to allow for the additional function of agitating incubation media during the incubation process (0024-26). 

Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that DANTI does not disclose flow through the cell support, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated in applicant’s remarks, page 7, DANTI discloses the support can be equipped with micro or nano-pores (0037), which structurally meets the claimed limitation of a plurality of through holes. While DANTI discloses a preference for making the micro or nano-porous support out of a material that limits flow, this does not constitute a teaching away from a support with pores. It is noted, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. M.P.E.P. § 2123. See, also, M.P.E.P. § 2131.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799